Citation Nr: 0200062
Decision Date: 01/03/02	Archive Date: 03/15/02

DOCKET NO. 00-14 111           DATE JAN 03, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to an evaluation in excess of 20 percent for a
disability of the left (minor) shoulder.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

The appellant

ATTORNEY FOR THE BOARD 

Stephen F. Sylvester, Counsel 

INTRODUCTION

The veteran served on active duty from August 1988 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on
appeal of an April 2000 decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

For reasons which will become apparent, the issue of entitlement to
an evaluation in excess of 20 percent for a disability of the left
(minor) shoulder will be the subject of the REMAND portion of this
decision.

FINDINGS OF FACT

1. The veteran's bilateral pes planus clearly preexisted his entry
upon active military service.

2. The veteran's preexisting pes planus underwent no permanent
increase in severity during his period of active military service.

CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by active
military service. 38 U.S.C.A. 1110, 1131, 1153 (West 1991 & Supp.
2001); 38 C.F.R. 3.306(a)(b)(c) (2001).

- 2 -


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of a service entrance examination in December 1987, the
veteran gave no history of foot trouble. A physical examination
conducted at that time revealed the presence of moderate
asymptomatic pes planus. No pertinent diagnosis was noted.

On service medical examination in August 1990, the veteran's feet
were within normal limits, and no pertinent diagnosis was noted.

A service clinical record dated in mid-November 1990 reveals that
the veteran was seen at that time for bilateral foot pain. Physical
examination revealed the presence of a decrease in the medial bony
arch, in conjunction with moderate/severe subtalar joint pronation
at stance. Additionally noted was the presence of hammertoe
deformities of the lesser digits bilaterally, as well as pain with
palpation in the medial bony arch. The clinical assessment was
bilateral moderate to severe pes planus, and hammertoe deformities
of the lesser digits.

On service separation examination in August 1992, the veteran's
feet were within normal limits, and no pertinent diagnosis was
noted.

On VA orthopedic examination in September 1992. the veteran made no
mention of "foot problems."

At the time of a service medical facility examination in January
1993, the veteran once again gave no history of foot trouble. A
physical examination of the veteran's feet conducted at that time
was within normal limits, and no pertinent diagnosis was noted.

During the course of private outpatient treatment for an unrelated
medical problem in March 2000, the veteran gave a history of pes
planus "in the military." Current

- 3 -

complaints consisted of foot pain. A physical examination of the
veteran's feet revealed evidence of flat arches. The pertinent
diagnosis was pes planus.

In early April 2000, the veteran was seen at a private outpatient
clinic with complaints of pain over the medial and lateral side of
his foot. Reportedly, the veteran had received a diagnosis of pes
planus and hammertoes "in the service," at which time he was placed
"in shoes and inserts." Currently, the veteran was applying for
said shoes and inserts from the VA hospital.

Physical examination revealed the presence of moderately severe pes
planus, though with no subtalar or ankle instability. At the time
of evaluation, there was no evidence of hammertoes or bunions, or
of any calluses on the veteran's feet. The pertinent diagnosis was
pes planus.

In May 2000, a private pediatric examination was accomplished. At
the time of examination, the veteran gave a history of "long-
standing flat feet." Current complaints consisted of heel, ankle,
and Achilles' tendon pain. Reportedly, the veteran had been treated
with special inserts and orthopedic shoes for low arches "in the
military in 1990." In the veteran's opinion, his feet had
"worsened" as a result of his military career, with the result that
he was currently seeking a professional opinion regarding that
matter.

On physical examination, the veteran exhibited normal neurologic
and vascular status. There were no signs of inflammation, swelling,
or numbness, or of any temperature increase or loss of function.
The veteran exhibited "classic" low arch feet, with abduction of
the foot on the leg. There was bulging of the medial navicular,
though the posterior tibial tendon was intact. Plantar fascia pain
was noted, in particular, where the medial band inserted into the
calcaneus. Additionally noted was some early lateral peroneal
spasm. At the time of evaluation, the ankle joint Achilles' tendons
were intact, with no evidence of any damage, but some flattening of
the arch resulting in strain to the Achilles tendon. No ruptures or
tears were in evidence, and the ankle joint ligaments were within
normal limits.

- 4 -

Radiographic studies revealed the presence of a "low arch" foot,
with the calcaneal inclination at a very low angle. A rocker bottom
foot was absent, and divergence was observed between the talus and
the calcaneus on the transverse plane. Kites' angle was increased,
and there were some early degenerative changes of the dorsal tarsal
joints. At the time of evaluation, bone stock was within normal
limits, and no calcaneal spurs were in evidence.

In the opinion of the veteran's private podiatrist, his (i.e., the
veteran's) flat feet were preexisting and asymptomatic prior to his
military career." The private podiatrist was further of the opinion
that the veteran's tour of military service had "greatly sped up"
any degenerative changes to his feet. According to his podiatrist,
the veteran's symptoms had begun as a result of military service,
where he was treated by a military podiatrist for symptomatic flat
feet. Currently, the veteran was symptomatic with general activity,
and found standing on his feet "for his occupation" intolerable.

In correspondence of mid-August 2000, the RO requested of the
veteran's private podiatrist that he state whether he had reviewed
the veteran's service medical records, as opposed to basing his
opinion on statements provided by the veteran. Additionally
requested was that an opinion be offered as to whether the
veteran's foot condition was asymptomatic on his military entrance
exam, and the nature of his symptoms upon his discharge from
service in August 1992. Finally, it was requested of the veteran's
podiatrist that he state the "degree of aggravation" beyond that
which could have been anticipated, describing in detail current
clinical findings and their relationship to "aggravation" in
service.

In mid-August 2000, the veteran's private podiatrist noted that the
veteran had returned for follow-up of his UCBL devices, which he
had worn for one hour with some discomfort. Physical examination
revealed an essentially unchanged evaluation. The veteran's devices
fit appropriately. However, it was noted that the veteran might not
be accustomed to the correction being provided. Accordingly, the
medial posts of the veteran's devices were rounded, so that they
might "shift some" in the veteran's shoes. Additionally discussed
was a lowering of the arch, and an increase in flexibility of the
plate.

- 5 -

In September 2000, there were received from the veteran's private
podiatrist duplicates of the aforementioned May and August 2000
clinical evaluations. Additionally received were various private
medical records covering the period from May to August 2000. In a
request for orthotics, apparently dated in May 2000, the veteran
was described as suffering from "advanced" pes planus.

In September 2000, a VA examination of the veteran's feet was
accomplished. At the time of examination, the veteran's claims
folder was available, and reviewed. Additionally available was the
May 2000 letter from the veteran's private podiatrist, which was
also reviewed. Noted in the veteran's claims folder was a December
1987 medical examination showing moderate, asymptomatic pes planus.
Additionally noted was an August 1990 report of medical examination
indicating that the veteran's feet were normal. Based on a review
of the veteran's file, the "same" was true on a report of medical
examination in August 1992.

At the time of examination, the veteran gave a history of pain in
his feet in 1990 while in the military. The veteran described
spasms, as well as some swelling in the dorsal aspect of his feet.
When questioned, the veteran stated that he had been prescribed
inserts and special shoes, which seemed to help "some." According
to the veteran, the problem with his feet was due to the "boots
that he wore in the military."

On physical examination, the veteran displayed an arch on both
sides in the nonweight-bearing position. However, this arch was not
particularly deep. There was some lessening of the arch bilaterally
on weight bearing. In the standing position, the Achilles' tendon
alignment showed some eversion at the subtalar joints. There was,
however, no inversion at the bilateral heel rise test. The first
metatarsophalangeal joint was in 14 degrees of valgus bilaterally,
and the big toes were flexible. At the time of examination, there
was no evidence of bunions, bunionettes, hammertoes, calluses, or
corns. The plantar fascia were nontender bilaterally. The veteran
was able to achieve 30 degrees of varus with inversion at the
subtalar joints, and 15 degrees of valgus with eversion
bilaterally. The skin of

- 6 -

the veteran's feet was within normal limits, though the 2nd through
5th toenails were dark and splintered bilaterally.

Radiographic studies of both feet were obtained in both the
weightbearing and nonweightbearing positions. In the
nonweightbearing position, the studies were interpreted as normal.
With weightbearing, there was evidence of a mild pes planus on the
left, with the remainder of the X-ray studies within normal limits.
The radiologist's interpretation of the studies of the veteran's
right foot in weightbearing position was that there was no pes
planus, and that the views were "normal."

In the opinion of the examiner, the veteran exhibited mild
bilateral flexible flat feet. According to his records, this
existed at the time of his entrance into the military, at which
time there were no symptoms. Subjectively, there was some worsening 
of the veteran's feet in the military "according to the veteran."
There were, however, no objective signs of worsening of the
veteran's flat feet condition.

During the course of a video conference hearing before the
undersigned member of the Board in September 2001, the veteran's
representative testified that, while the veteran's pes planus might
have been a "preexisting condition" it was, at a minimum,
aggravated by his active military service. See Transcript, p. 20.

Analysis

The veteran in this case seeks server connection for bilateral pes
planus. In pertinent part, it is argued that the veteran's pes
planus, which admittedly preexisted his entry upon active service,
underwent a demonstrated increase in severity during that period of
active service.

In that regard, service connection may be granted for disability
resulting from disease or injury incurred in or aggravated by
active military service. 38 U.S.C.A. 1110, 1131 (West 1991 & Supp.
2001). Moreover, a preexisting injury or disease will be considered
to have been aggravated by active service where there is an
increase in disability during such service, unless there is a
specific finding that the increase in disability is due to the
natural progress of the disease. Clear and

- 7 -

unmistakable evidence (obvious or manifest) is required to rebut
the presumption of aggravation where the preservice disability
underwent an increase in seventy during service. This includes
medical facts and principles which may be considered to determine
whether the increase is due to the natural progress of the
condition. Aggravation may not be conceded where the disability
underwent no increase in severity during service on the basis of
all the evidence of record pertaining to the manifestations of the
disability prior to, during, and subsequent to service. The
specific finding requirement that an increase in disability is due
to the natural progress of the condition will be met when the
available evidence of a nature generally acceptable as competent
shows that the increase in severity of a disease or injury or
acceleration in progress was that normally to be expected by reason
of the inherent character of the condition, aside from any
extraneous or contributing cause or influence peculiar to military
service. Consideration will be given to the circumstances,
conditions, and hardships of service. 38 U.S.C.A. 1153 (West 1991
& Supp. 2001); 38 C.F.R. 3.306(a)(b)(c) (2001).

In the present case, at the time of the veteran's service entrance
examination in December 1987, there was noted the presence of
moderate, though asymptomatic, pes planus. While in November 1990,
during the veteran's active military service, he received treatment
for what was at that time described as "moderately severe" pes
planus, as of the time of a service separation examination in
August 1992, his feet were entirely within normal limits, and no
pertinent diagnosis was noted.

The Board observes that, on VA orthopedic examination in September
1992, shortly following the veteran's discharge from service, the
veteran made no mention of foot problems of any kind. A service
medical facility examination in January 1993 was likewise negative
for evidence of pes planus, or, for that matter, any other foot
trouble. Not until the year 2000, fully eight years following the
veteran's discharge from service, does there exist consistent
evidence of bilateral pes planus.

The Board concedes that, following an examination in May 2000, a
private podiatrist concluded that the veteran's "symptoms" had
started as a result of his military service, which had "greatly
sped up" any degenerative changes in his feet. However, it was
unclear at that time whether that opinion was based on a review of

- 8 -

service medical records, or on history provided by the veteran. See
LeShore v. Brown, 8 Vet. App. 406 (1995). Accordingly, it was
requested that the veteran's podiatrist state whether he had, in
fact, reviewed the veteran's service medical records, or instead
based his opinion on statements of the veteran. Additionally
requested was that he provide an opinion as to the "degree of
aggravation" beyond that which might have been anticipated, stating
in detail not only current clinical findings, but their
relationship to "aggravation" in service.

Regrettably, the above request resulted in the receipt only of
duplicate medical evidence. As to whether his opinion was based
upon a review of service medical records, as opposed to history
provided by the veteran, the veteran's podiatrist provided no
response. Similarly lacking was a response to the question
regarding the "degree of aggravation" beyond that which might have
been anticipated (i.e., "natural progress"), or how current
clinical findings related to aggravation in service.

The Board notes that, at the time of a recent VA examination in
September 2000, the veteran's claims folder was both available, and
reviewed. Additionally reviewed were the statements of the
veteran's private podiatrist, as well as various other pertinent
evidence of record contained in the veteran's claims folder. That
examination showed radiographic evidence of mild pes planus on the
left, and a normal right foot. In the opinion of the examiner,
while the veteran did, in fact, suffer from a mild flexible
bilateral flat foot, there were "no objective signs" of any
worsening of the veteran's flat feet while in the military.

Based on the above findings, it is clear that the veteran's pes
planus preexisted his entry upon active service. It is not
otherwise contended. Similarly clear, however, is that the
veteran's pes planus underwent no permanent increase in severity
during that period of service. This is particularly the case given
the repeatedly normal clinical findings both at service separation
and shortly following discharge, and the recent opinion of a VA
physician that there exist "no objective signs" of any worsening of
the veteran's condition in service. Under such circumstances the 
veteran's claim for service connection for bilateral pes planus
must be denied.

- 9 -

In reaching this determination, the Board has given due
consideration to the provisions of the recently passed Veterans'
Claims Assistance Act of 2000 [Pub. L. No. 106-475, 114 Stat. 2096
(2000)], and its implementing regulations, as those provisions
impact upon the adjudication of the veteran's current claim.
However, following a thorough review of the record, the Board is
satisfied that VA has met its "duty to assist" the veteran in the
development of all facts pertinent to his claim. This is to say
that the VA has made all reasonable efforts to assist the veteran
in obtaining evidence necessary to substantiate his claim,
including the scheduling of a VA examination, and the obtaining of
a medical opinion. Under such circumstances, no further assistance
to the veteran is required in order to comply with the VA's duty to
assist him mandated by the aforementioned legislation.

ORDER

Service connection for bilateral pes planus is denied.

REMAND

In addition to the above, the veteran in this case seeks an
increased evaluation for a service-connected disability of his left
shoulder. In pertinent part, it is argued that, as a result of the
veteran's service-connected left shoulder disability, he suffers
from a rather significant loss of motion, as well as pain and
"fatigability."

The Board observes that, while in June 2000, the veteran was
afforded a VA examination of his left shoulder, that examination
does not present findings in sufficient detail to enable the Board
to thoroughly evaluate the current extent of the disorder at issue.
More specifically, the examination report in question does not
contain an adequate assessment of the functional impairment
attributable to the veteran's left shoulder, in particular,
functional impairment due to pain, both on use, and during "flare-
ups." See DeLuca v. Brown, 8 Vet. App. 202 (1995). Accordingly,
further development will be undertaken prior to a final
adjudication of the veteran's claim.

- 10 -

Finally, as noted above, during the pendency of this appeal, the
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law. This liberalizing
law is applicable to this appeal. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991). To implement the provisions of the law,
the VA promulgated regulations published at 66 Fed. Reg. 45,620
(August 29, 2001) (to be codified at 38 C.F.R. 3.102, 3.156(a),
3.159, 3.326(a)). The Act and implementing regulations essentially
eliminate the requirement that a claimant submit evidence of a
well-grounded claim, and provide that the VA will assist a claimant
in obtaining evidence necessary to substantiate a claim, but is not
required to provide assistance to a claimant if there is no
reasonable possibility that such assistance would aid in
substantiating the claim. It also includes new notification
provisions. Specifically, it requires the VA to notify a claimant
and the claimant's representative, if any, of any information, and
any medical or lay evidence not previously provided to the
Secretary that is necessary to substantiate the claim. As part of
the notice, the VA is to specifically inform the claimant and the
claimant's representative, if any, of which portion, if any, of the
evidence is to be provided by the claimant, and which part, if any,
the VA will attempt to obtain on behalf of the claimant.

In light of the aforementioned, the case is REMANDED to the RO for
the following action:

1. Any pertinent VA or other inpatient or outpatient treatment
records, subsequent to September 2000, the date of the most recent
pertinent evidence of record, should be obtained and incorporated
in the claims folder. The veteran should be requested to sign the
necessary authorization for release of any private medical records
to the VA.

2. The veteran should then be afforded an additional VA orthopedic
examination, to include all appropriate studies, in order to more
accurately determine the

- 11-

current severity of his service-connected left shoulder disability.
All pertinent symptomatology and findings should be reported in
detail. All indicated studies, including radiographic and range of
motion studies (in degrees) should be performed. In reporting range
of motion, the examiner should specifically identify any excursion
of motion accompanied by pain. In addition, the examiner should
identify any objective evidence of pain, and assess the extent of
that pain. Tests of joint motion against varying resistance should
be performed, and the extent of any incoordination, weakened
movement, or excess fatigability on use should be described. The
examiner should additionally express an opinion concerning whether
there would be additional limits on functional ability on repeated
use or during flare-ups, and, to the extent possible, express this
information in terms of degrees of additional limitation of motion.
The claims file and a separate copy of this REMAND must be made
available to and reviewed by the examiner prior to conduction and
completion of the examination.

3. Thereafter, the RO should review the claims file, and ensure
that all notification and development action required by the
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, and
its implementing regulations, is completed.

4. The RO should then readjudicate the veteran's claim for an
increased evaluation for his service-connected left shoulder
disability. Should the benefit sought on appeal remain denied, the
veteran and the veteran's representative should be provided a
supplemental statement of the case (SSOC). The SSOC must contain

- 12 - 

notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The appellant need take no action until otherwise notified. The
purpose of this REMAND is to obtain additional development, and to
comply with recently enacted legislation.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

D. C. Spickler
Member, Board of Veterans' Appeals

- 13 -



